Citation Nr: 0108908	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for colon 
cancer with metastases to lung and liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that April 1999 decision the RO 
noted that the veteran's claim had been previously denied by 
the Board in July 1998 on the basis that it was not well 
grounded, i.e., that there was no competent medical evidence 
of a link between the veteran's colon cancer and his claimed 
ionizing radiation exposure.  In the April 1999 decision, the 
RO also denied the veteran's claim on the basis that there 
was no competent medical evidence of a link, or nexus, 
between the veteran's colon cancer and his in-service 
exposure to radiation.

Initially, the Board notes that it has the obligation to make 
an independent determination of its jurisdiction regardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also 38 C.F.R. § 20.101(c) (2000) (within the VA regulatory 
system, the Board is the sole arbiter of decisions concerning 
its jurisdiction).  It appears from the claims folder, that 
the RO determined that new and material had been submitted to 
reopen the claim, and proceeded to review the issue on a de 
novo basis in the rating decision dated in April 1999, from 
which this appeal ensues.  However, the Board must first 
address the underlying issue of whether new and material 
evidence has been submitted to reopen the claim.  


FINDINGS OF FACT

1.  A claim for service connection for colon cancer with 
metastases to lung and liver was denied by the Board in a 
July 1998 decision.

2.  Additional evidence submitted since the July 1998 Board 
decision is pertinent to the claim for service connection for 
colon cancer, bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to finally decide the merits of the claim.

CONCLUSION OF LAW

The Board's decision of July 1998 is final; new and material 
evidence has been received to reopen the claim for service 
connection for colon cancer.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that new and material evidence has been 
submitted to reopen this claim.  Specifically, the board 
finds that the medical opinion contained in the letters of 
Dr. R. Castillo, M.D., dated in April and June 1999, were not 
previously of record when the Board reviewed this case in 
1998, bears directly and substantially upon the specific 
issue at hand, and which by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  

As addressed in the remand below, the Board is of the opinion 
that further development of this claim is warranted prior to 
any further adjudication.  Such evidence has now been 
received.  Thus, the Board concludes that new and material 
evidence has been submitted to reopen the claim.


ORDER

The claim for service connection for colon cancer secondary 
to exposure to ionizing radiation is reopened.  To this 
extent only, the appeal is granted.


REMAND

In light of the  Board's determination that the veteran has 
submitted sufficient evidence to reopen his claim and the 
fact that the RO has denied the veteran's claim on the basis 
that he failed to present evidence of a well-grounded claim, 
the Board believes that this case must be remanded for 
further development and readjudication.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's claimed disorder, colon cancer, is a 
"radiogenic disease" under 38 C.F.R. 3.311.  It has been 
determined that because a claim for non-presumptive service 
connection based on exposure to ionizing radiation is a basic 
claim for service connection, it should be considered 
concurrently under both 38 C.F.R. 3.303 and 3.311 (2000).  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 
M21-1, Part III, Para 5-12 (April 30, 1999).  In this regard, 
it is noted that the statements of Dr. R. Castillo, dated in 
April and June 1999, contain a medical opinion linking the 
veteran's current medical condition to his prior exposure to 
radiation.  Thus, on remand the RO should obtain all of the 
veteran's treatment records from Dr. Catillo, as well as 
request the bases of the physician's opinion.  The veteran 
should be afforded a VA examination to determine the nature 
and extent of his current disability, as well as to obtain a 
medical opinion, if possible, of the most likely etiology, of 
his claimed disorder.

With respect to the opinion previously obtained from the 
Director of Compensation and Pension in this case, dated in 
October 1996, the Board notes that while the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Under Secretary for Benefits is not explicitly required 
to refer to the factors listed in section 3.311(e), it should 
still consult those factors as a point of reference when 
making recommendations to the RO.  Hilkert v. West, 12 Vet. 
App. 145, 149-50 (1999).  In addition, the Court has more 
recently found that a "cursory explanation" from the Under 
Secretary for Benefits which does not "provide adequate 
rationale for the conclusion that there was no reasonable 
possibility that the veteran's cancer was caused by his in-
service exposure" must be returned to the Under Secretary 
for Benefits to request an adequate rationale for its 
decision.  Stone v. Gober, 14 Vet. App. 116 at 120 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claim.  This 
should include VA and private medical 
records, and specifically the records of 
Dr. R. Castillo.  Any information 
received should be associated with the 
claims folders.  The RO shall inform the 
veteran if the VA is unable to secure any 
records sought.

3.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s), to determine the most 
probable etiology of his colon cancer.  
The claims file must be reviewed by the 
examiner(s) in conjunction with the 
examination.  All indicated tests and 
studies should be conducted and all 
findings reported in detail.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's colon cancer is related to his 
active service, including to any exposure 
to ionizing radiation during service.  A 
complete rationale should be provided for 
all opinions offered.

4. The RO should refer for further review 
by the Under Secretary for Benefits the 
veteran's claim for service connection for 
colon cancer claimed to be due to exposure 
to ionizing radiation pursuant to 
38 C.F.R. § 3.311(b)(1), with appropriate 
consideration of Stone v. Gober, 14 Vet. 
App. 116 (2000), where applicable.

5.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



